People ex rel Abreu v Keyser (2018 NY Slip Op 00581)





People v Keyser


2018 NY Slip Op 00581


Decided on February 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 1, 2018

522304

[*1]THE PEOPLE OF THE STATE OF NEW YORK ex rel. CARLOS ABREU, Appellant,
vWILLIAM F. KEYSER, as Superintendent of Sullivan Correctional Facility, Respondent.

Calendar Date: December 13, 2017

Before: McCarthy, J.P., Egan Jr., Devine, Mulvey and Rumsey, JJ.


Carlos Abreu, Romulus, appellant pro se.
Eric T. Schneiderman, Attorney General, Albany (Frank Brady of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (LaBuda, J.), entered October 19, 2015 in Sullivan County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 70, without a hearing.
Judgment affirmed. No opinion.
McCarthy, J.P., Egan Jr., Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, without costs.